On the 19th of May, 1847, after the Court had given its-opinion in regard to the information given by Mr. Bradley to the Court containing certain charges against Mr. Tochman,"but not asking for any specific remedy or proceeding against him, Mr. Tochman moved for leave to withdraw the papers which he had filed with .and referred to in his answer to those charges, the Court having decided that the ease did not in his opinion call for the exercise of its summary jurisdiction.
As the information did’ not ask for any specific remedy, but left the subject entirely to the discretion of the Court, it seems to be a question between Mr. Tochman and the Court only whether the Court shall permit the papers filed by him to be withdrawn without leaving attested copies. There being no parties litigant before the Court, the general rule, that the original papers filed in a suit shall not be withdrawn without leaving attested copies, does not seem to be applicable to the present case. There is no person who can claim any right to have the papers retained, and we can see no use in retaining them. If, however, any person desires to have copies of any of them before they -are withdrawn, the Court will permit such copies to be taken at the cost of the persons requiring the same, and for that purpose the papers will remain as they are until the 29th day of this month, on or after which day the papers filed by Mr. Tochman with his anáwer as aforesaid may be withdrawn by him.
By order of the Court.